UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7032


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MYRON B. AULL,

                  Defendant - Appellant.



                              No. 08-7035


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MYRON B. AULL,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.     David C. Norton, District
Judge.   (2:99-cr-00543-DCN-1; 2:02-cv-02054-DCN; 2:00-cr-00950-
DCN-1; 2:02-cv-02055-DCN)


Submitted:    November 13, 2008            Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Myron B. Aull, Appellant Pro Se. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Myron B. Aull seeks to appeal the district court’s

order denying relief on his motion for reconsideration of the

denial of his 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of    appealability            will      not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2000).           A   prisoner       satisfies          this

standard    by     demonstrating        that       reasonable        jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court        is    likewise           debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).       We    have    independently           reviewed       the

record     and    conclude       that    Aull       has   not    made        the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court       and    argument         would    not    aid    the

decisional process.

                                                                                    DISMISSED



                                              3